Exhibit FARMERS & MERCHANTS BANCORP And REGISTRAR AND TRANSFER COMPANY, as Rights Agent RIGHTS AGREEMENT Dated as of August 5, 2008 TABLE OF CONTENTS Page SECTION 1. CERTAIN DEFINITIONS 1 SECTION 2. APPOINTMENT OF RIGHTS AGENT 4 SECTION 3. ISSUE OF RIGHT CERTIFICATES 5 SECTION 4. FORM OF RIGHT CERTIFICATES 6 SECTION 5. COUNTERSIGNATURE AND REGISTRATION 7 SECTION 6. TRANSFER, SPLIT UP, COMBINATION AND EXCHANGE OF RIGHT CERTIFICATES; MUTILATED, DESTROYED, LOST OR STOLEN RIGHT CERTIFICATES 7 SECTION 7. EXERCISE OF RIGHTS; PURCHASE PRICE; EXPIRATION DATE OF RIGHTS 8 SECTION 8. CANCELLATION AND DESTRUCTION OF RIGHT CERTIFICATES 9 SECTION 9. AVAILABILITY OF PREFERRED SHARES 9 SECTION 10. PREFERRED SHARES RECORD DATE 9 SECTION 11. ADJUSTMENT OF PURCHASE PRICE, NUMBER OF SHARES OR NUMBER OF RIGHTS 10 SECTION 12. CERTIFICATE OF ADJUSTED PURCHASE PRICE OR NUMBER OF SHARES 17 SECTION 13. CONSOLIDATION, MERGER OR SALE OR TRANSFER OF ASSETS OR EARNING POWER 17 SECTION 14. FRACTIONAL RIGHTS AND FRACTIONAL SHARES 20 SECTION 15. RIGHTS OF ACTION 21 SECTION 16. AGREEMENT OF RIGHT HOLDERS 21 SECTION 17. RIGHT CERTIFICATE HOLDER NOT DEEMED A STOCKHOLDER 22 SECTION 18. CONCERNING THE RIGHTS AGENT 22 SECTION 19. MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT 23 SECTION 20. DUTIES OF RIGHTS AGENT 23 SECTION 21. CHANGE OF RIGHTS AGENT 25 SECTION 22. ISSUANCE OF NEW RIGHT CERTIFICATES 26 SECTION 23. REDEMPTION 26 SECTION 24. EXCHANGE 27 - i - SECTION 25. NOTICE OF CERTAIN EVENTS 28 SECTION 26. NOTICES 29 SECTION 27. SUPPLEMENTS AND AMENDMENTS 29 SECTION 28. REGISTRATION OF SECURITIES 29 SECTION 29. DETERMINATIONS AND ACTIONS BY THE BOARD OF DIRECTORS 30 SECTION 30. SUCCESSORS 30 SECTION 31. BENEFITS OF THIS AGREEMENT 30 SECTION 32. SEVERABILITY 30 SECTION 33. GOVERNING LAW 30 SECTION 34. COUNTERPARTS 31 SECTION 35. DESCRIPTIVE HEADINGS 31 - ii - RIGHTS
